Citation Nr: 1522267	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO. 10-06 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for chondromalacia patellae, left knee.

2. Entitlement to service connection for irritable bowel syndrome (IBS) including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse



ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to July 1996, including in
Southwest Asia.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2010 the Veteran testified at a videoconference hearing before the undersigned acting Veterans Law Judge. A transcript of that hearing has been associated with the claims folder.

In November 2013, the Board remanded the case for additional development. The case is now back before the Board.


FINDINGS OF FACT

1. The left knee chondromalacia patellae does not manifest with recurrent subluxation or lateral instability of at least a moderate degree, nor reduction in flexion to less than 100 degrees, but does manifest with pain on motion.

2. The Veteran has presented credible complaints of diarrhea, which first manifested shortly after his return from active service in Southwest Asia, that is not attributable to a known clinical diagnosis, which has existed for more than six months, and is causally related to his active service.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for left knee chondromalacia patellae have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.46, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for an undiagnosed illness manifested as irritable bowel syndrome with diarrhea have been met. 38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With regards to the Veteran's claim for service irritable bower syndrome (IBS), VA has met all statutory and regulatory notice and duty to assist obligations. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.327.

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. Also, ideally, this notice should precede the initial adjudication of the claim. To this end, prior to adjudication of the Veteran's claim, a letter dated in August 2006 fully satisfied these duty to notify provisions. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187. The letter additionally informed the Veteran of how VA determines the appropriate "downstream" disability rating and effective date once service connection is granted, so in compliance with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A more recent May 2009 letter additionally informed the Veteran of how VA determines eligibility for benefits when a veteran may have an undiagnosed illness related to service in the Gulf War. Moreover, although this additional notice did not precede the initial adjudication of the claim, a delay in timing of the provision of notice is "cured," and therefore resultantly harmless, when a fully-compliant VCAA notification letter is provided followed by readjudication of the claim (such as in a statement of the case (SOC) or supplemental SOC (SSOC)) after the claimant has had opportunity to submit additional evidence or argument. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). And, here, this claim was readjudicated in the March 2014 SSOC, providing all required notice. The Veteran therefore has received all required notice concerning this downstream initial-rating claim.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records (STRs), post-service treatment records, including his VA treatment records, and VA examination reports are all in the file. He has not identified any additional private or other treatment records that VA should obtain.

In response to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. An examination and opinion are required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, but (4) insufficient evidence to decide the case. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the disability-rating context (i.e., once entitlement to service connection has been established), VA adjudicators must ensure there is sufficient information addressing the applicable rating criteria. If there is not, or the examination previously provided does not accurately reflect the current state of the disability, then reexamination is required, especially if the Veteran alleges an appreciable worsening of the disability since it was last examined or evaluated. Snuffer v. Gober, 10 Vet. App. 400 (1997); Allday v. Brown, 7 Vet. App. 517 (1995); Olsen v. Principi, 3 Vet. App. 480 (1992); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Caffrey v. Brown, 6 Vet. App. 377 (1994). A mere passage of time, alone, however, is not reason enough for reexamination, either in the service connection or rating context. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (explaining that the requirement of a "contemporaneous" examination does not require a new examination based on the mere passage of time since an otherwise adequate examination).

Here, the record indicates that, most recently, the Veteran underwent a VA examination to evaluate the extent of his knee disability in December 2013. The results from that examination have been included in the claims file for review. The examination involved a review of the claims file, including the available STRs, the Veteran's contentions, a thorough examination, and an opinion that was supported by sufficient rationale. Therefore, the Board finds that the December 2013 examination is adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully-informed evaluation of the claim). Unless a claimant challenges the adequacy of an examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner. See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged). Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. See Cox v. Nicholson, 20 Vet. App. 563 (2007).

VA also fulfilled its duty to assist the Veteran in obtaining all relevant evidence in support of his increased-rating claim - including by affording him VA examinations concerning this other disability (IBS) that is at issue in this appeal. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. He was most recently evaluated in December 2013, and the evaluation is considered adequate for rating purposes as it was based on consideration of his pertinent medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully-informed decision regarding its severity in relation to the applicable rating criteria. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claims, the Board finds that any such failure is harmless, i.e., nonprejudicial. See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that lack of prejudicial harm with regard to notice errors may be shown, in pertinent part, that any defect was cured by actual knowledge on the part of the claimant or that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim).

The Board additionally finds there has been compliance, certainly substantial compliance, with its prior remand directives. The United States Court of Appeals for Veterans Claims has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand.). The record indicates that the AMC scheduled the Veteran for the requisite medical examinations and that they were conducted in December 2013, directly owing to the November 2013 Board remand. The AMC also duly considered the results and issued an SSOC in March 2014. See Stegall, 11 Vet. App. at 271 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders, as a matter of law).

Increased rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. An evaluation of the level of disability present includes consideration of the functional impairment of a veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned. Id. 

Although a veteran's entire history is reviewed when assigning a disability evaluation under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed; in this case, February 19, 2007, one year prior to the Veteran's February 19, 2008, claim, until VA makes a final decision on the claim. See Hart, 21 Vet. App. at 509-10; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran currently has a 10 percent rating for chondromalacia patellae of the left knee under DC 5257. Under DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a (2014).

On VA examination in December 2013 the Veteran was not noted to have instability, giving way, locking, or episodes of dislocation or subluxation in the knee. Further, the evidence does not otherwise indicate that he has moderate subluxation or lateral instability in either knee. Therefore, the Board finds a higher rating is not warranted under DC 5257. 

Knee disabilities may also be rated based on loss of range of motion. Under DC 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is warranted when flexion is limited to 45 degrees. A 20 percent rating is for consideration when flexion is limited to 30 degrees. A 30 percent rating is applicable where flexion is limited to 15 degrees.

Under DC 5261, a noncompensable rating is warranted where extension is limited to 5 degrees. A 10 percent rating is assigned when extension of the knee is limited to 10 degrees. A 20 percent rating is applicable when extension is limited to 15 degrees. A 30 percent rating is warranted where extension is limited to 20 degrees. Finally, a 40 percent rating is assigned when extension is limited to 30 degrees. 

However, the Board finds that the evidence does not support a higher rating for loss of range of motion. On VA examination in December 2013, the flexion in the left knee was measured to 140 degrees, with pain at 120 degrees. The Veteran's extension was not limited. A 10 percent evaluation for the knee condition based on painful motion was assigned. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Finally, under DC 5003, "[d]egenerative arthritis established by [x]-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved." 38 C.F.R. § 4.71a, DC 5003 (2014). When, however, the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion. See 38 C.F.R. § 4.71a; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation). 

The Veteran has been shown to have degenerative arthritis. A higher evaluation of 20 percent is not, however, warranted for degenerative arthritis unless there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. There is no such evidence.

As a preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine does not apply, and the appeal is denied.

With respect to the increased rating claims, the Board has considered whether referral for extra-schedular consideration is warranted. In exceptional cases where schedular evaluations are found to be inadequate, consideration of referral for an extraschedular evaluation is made. 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the record does not establish that the rating criteria are inadequate. To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain and limitation of motion, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as pain, stiffness, aching, instability, and limitation of motion. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied, as the record does not show marked interference with employment or frequent hospitalization. 38 C.F.R. § 3.321(b)(1); see Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless where Board makes an adequate finding that Thun step two is not satisfied).

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating. His contentions have been limited to those discussed above. In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

Service Connection

In addition to the other means of granting direct service connection, service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). Notably, laypersons are competent to report objective signs of illness. 

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability." A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification. To fulfill the requirement of chronicity, the illness must have persisted for a period of six months. 38 C.F.R. § 3.317(a)(2), (3). Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

Lastly, the Board observes the Veteran qualifies as a "Persian Gulf veteran." The Veteran's DD Form 214 notes he served in Southwest Asia from September 1990 to June 1991. See 38 C.F.R. § 3.317(e)(2). His February 2010 statement also claims that he served in Southwest Asia for two months in 1993.

The Veteran has submitted statements and has made numerous complaints that he began experiencing diarrhea since his return from the Gulf War and such symptoms have continued. The Veteran believes that his symptoms are due to an undiagnosed illness. 

The Board has determined that an analysis of the Veteran's claim under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, pertaining to undiagnosed illnesses, is warranted. 38 C.F.R. § 3.317 requires only that the record establish objective indications of a chronic disability. Objective indications of a chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(2)(ii)(3). In addition, gastrointestinal symptoms like diarrhea are specifically listed as manifestations of an undiagnosed illness capable of service connection. 38 C.F.R. § 3.317(b).

Regarding the claimed diarrhea, at a December 2013 VA examination, the Veteran stated that he has suffered from diarrhea since his time in the Gulf War, specifically late 1991. He gave a history of four to five loose stools per day. He has had an endoscopy, a colonoscopy, and biopsies of the upper and lower intestines. He has been evaluated by a gastroenterologist. He has been placed on special diets without relief. The Veteran has had multiple very extensive workups for his diarrhea. Previous cultures for ova and parasites were negative. He was treated empirically for H. Pylori. The most recent diagnostic testing, including biopsy, has not shown an infectious or inflammatory cause for the diarrhea. The most recent biopsies performed in 2010 were negative for pathology. The examiner concluded by stating that the Veteran's illness of chronic diarrhea is an undiagnosed illness with an undetermined etiology. 

The Board finds that the Veteran is competent and credible to describe, inter alia, diarrhea as an objective indications of a chronic disability due to an undiagnosed illness. The remaining question before the Board is whether these objective indications became manifest during active military service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.

The Veteran has consistently stated that his diarrhea began immediately upon his return from the Gulf War and has continued ever since. The Veteran's wife provided a June 2009 statement confirming that the diarrhea began in August 1991. At hearing in October 2012, the Veteran and his wife testified consistent with these statements. The Board finds the Veteran's description of the fires he witnessed consistent with what a soldier in Southern Iraq in 1991 would experiences and his complaints are consistent with what has been termed "Gulf War Syndrome". 

In sum, the Veteran qualifies as a Persian Gulf veteran and has presented with chronic diarrhea and other symptoms none of which are attributable to a known clinical diagnosis or have been attributed to multiple diagnoses. This symptomatology was first manifest during the Veteran's service in the Southwest Asia Theater of operations, or shortly thereafter. Therefore, service connection for diarrhea is warranted as due to an undiagnosed illness pursuant to 38 C.F.R. § 3.317.

As the evidence is at least in equipoise, and resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for an undiagnosed illness manifested by upper extremity joint pain, hair loss, diarrhea and headaches is granted. 38 U.S.C.A. § 5107(b).


ORDER

An evaluation in excess of 10 percent for chondromalacia patellae, left knee is denied.

Service connection for irritable bower syndrome (IBS) including as due to an undiagnosed illness is granted.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


